OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s contentions other than that based upon collateral estoppel are either not preserved or without merit. As to that argument, it is sufficient to quote People v Lo Cicero (14 NY2d 374, 380): “Since the State of New York was not a party to the Federal prosecution and had no control of that case, collateral estoppel may not be urged against it.”
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.